Title: From Thomas Jefferson to John Bullus, 3 April 1807
From: Jefferson, Thomas
To: Bullus, John


                        
                            Apr. 3. 07.
                        
                        Th: Jefferson proposing to leave town on Monday asks the favor of Dr. Bullas to inform him what he is in his
                            debt for attendance on himself & servant. he salutes him with esteem & respect
                        he returns the 2d. vol. of Bell.
                    